DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 3, 4, 6 ,8, 10-13, 25 and 26 prior to first office action.
Applicant cancelled claims 14-24 prior to first office action.
Status of claims:
Claims 1-13, 25 and 26 are pending in this office action.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: network node configured to process, determine and send, in claim 25; network node configured to transmit, process, set a timer in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-13, 25 and 26 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Kim et al. (US20180332462) (hereinafter Kim).

Per claim 1, Kim discloses a method for providing to a communication service, CS, node user plane timing information, the method comprising; receiving, at a service center, SC, a first bearer request message requesting activation of a bearer, wherein the first bearer request message was transmitted by the communication service node (paragraphs 0153-0155, Fig. 8, ref. '820 and 824 , i.e. the SCS/AS transfers a group message request to the SCEF, the SCEF transmits an Activate MBMS Bearer request to the BM-SC); and after receiving the first bearer request message, performing a process comprising: determining, by the SC, a data transfer start time for the bearer(paragraph 0157, Fig 8 ref. 826, implicitly teaches the message 826 comprises start time such as start time received); and the SC sending to the CS node a first message comprising information specifying the determined data transfer start time (paragraphs 0156 and 0157,  “The MB-SC 803 sends an “Activate MBMS Bearer Response” message to the SCEF 805 [826] i.e. The message may include at least one of a TMGI a radio frequency, and a MBMS service area identity [SAI] as well as the transmission start lime received in step 826).
Per claim 2, Kim discloses the method of claim 1, wherein the first message transmitted to the communication service node is a first bearer response message responsive to the first bearer request message, wherein the first bearer response message comprises information indicating that the requested bearer activation was successful (paragraph 0156 and 0157, Fig 8, ref. 826 and 828, i.e. Activate MBMS Bearer Response” message and confirm message has been permitted).

Per claim 4, refer to the same rationale as explained in claim 3, but request for a group message may include at least one TMGI (paragraph 0157).
Per claim 5, Kim discloses the method of claim 4, wherein the determined data transfer start time is a point in time subsequent to the requested time indicated by the time information included in the first bearer request message (paragraph 0155, MBMS traffic transmission start time).
	Per claim 6, Kim discloses the method of claim 3, wherein the method further comprises the SC receiving a response message (paragraph 0140, Fig 7, ref. 726, response to BM-SC), transmitted by the gateway, responsive to the second message, and the first message transmitted to the communication service node is transmitted by the SC as a result of the SC receiving the response message transmitted by the gateway (paragraph 0142, Fig 7, ref. 732, i.e. group message confirm).
	Per claim 7, Kim discloses the method of claim 6, wherein the first message is a bearer event notification message further comprising information indicating that the bearer was activated (paragraph 0139, i.e. activate MBMS Bearer request and paragraph  0142, group message confirm).
	Per claim 11, Kim discloses the method of claim 1, wherein the determined data transfer start time is an estimated data transfer start time estimated by the SC (paragraphs 0157, Fig 8, i.e. transmission start time received step 826).
	Per claim 12, refer to the same rationale as explained in claim 11(also see Fig 8, ref. 833, session start request/response from the gateway and RAN nodes).
	Per claim 13, refer to the same rationale as explained in claim 1 ( however, generating a response message responsive to the request message, wherein generating the response message comprises including in the response message start time information specifying the actual data transfer 
	Per claim 25, refer to the same rationale as explained in claim 13.
	Per claim 26, refer to the same rationale as explained in claim 25 as it relates to transmitting and processing the first message and determining data transfer start time, where claim 26 differs is to set a timer to expire and detecting expiration of the timer, see Kim, paragraphs 0135 and 0138-0140, the SCEF 705 transfers the received TMGI and an expiration time of the TMGI to the SCS/AS 706 (716) and the SCS/AS may also release the TMGI allocation accordingly. To that end, it may explicitly request to release the allocation or wait until an expiration time for the TMGI arrives, where BM-SC703 performs a session start session.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Lohmar et al. (US20140325580) (hereinafter Lohmar).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the 
	Per claim 8, Kim discloses the method of claim 1, but fails to explicitly disclose  further comprising: the SC determining a data transfer stop time for the bearer; and the SC transmitting to the communication service node a message comprising information indicating the data transfer stop time.
	In an analogous field of endeavor, Lohmar discloses the SC determining a data transfer stop time for the bearer; and the SC transmitting to the communication service node a message comprising information indicating the data transfer stop time (paragraph 0026, i.e. Fig 6, start and stop times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Lohmar into the Kim, where Kim provides method enables efficiently transmitting non-IP data through the SCEF and determining transmission time according to group message type, property of content or included information classified by application signaling point of time and Lohmar provides a technique for scheduling a point-to-multipoint (PTM) transmission of content data, provided by a content provider node, to a plurality of mobile terminals in a PTM-enabled network. in order to provide better quality of service by saving  mobile terminals battery via start and stop times. See Lohmar, paragraphs 0007, 0009 and 0026.
	Per claim 9, refer to the same rationale as explained in claim 8, where Kim second bearer request message, which trigger the SC to have data transfer start times and notification transmitted by the SC (similar to claim 4, however, Lohmar teaches start and stop times, paragraph 0026, same motivation as explained in claim 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lohmar as applied to claim 8 above, and further in view of 3GPPTS29.468v15.2.0 (hereinafter D1).

In an analogous field of endeavor, D1 discloses wherein the first message is one of: i) a GAA command comprising an MBMS-Bearer-Response AVP (D1 pg. 25 and 26, 6.6.3 GAA command action and answer for activation)comprising an MBMS-Data-Transfer-Start AVP containing the information specifying the determined data transfer start time( see D1 pg. 25 and 26, 6.6.3 GAA, message format, restart counter, MBMS bearer response, AVP) and ii) a GNR command comprising an MBMS-Bearer- Event-Notification AVP (D1 pg. 26, 6.6.4 GNR command, see message format, comprising an MBMS-Data-Transfer-Start AVP containing the information specifying the determined data transfer start time (pg. 26, 6.6.4 see message format, restart counter) and the message comprising the information indicating the data transfer stop time is one of: i) a GAA command comprising an MBMS-Bearer-Response AVP comprising an MBMS- Data-Transfer-Stop AVP containing the information specifying the determined data transfer stop time (D1 pg. 31 Figure A. 1.2-1, GAA command for stop session, parts 3 and 4)and ii) a GNR command comprising an MBMS-Bearer-Event-Notification AVP comprising an MBMS-Data-Transfer-Stop AVP containing the information specifying the determined data transfer stop time (D1, pg. 31 and 32, Figure A. 1.3-1, session stop procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings D1 of into the Kim and Lohmar, D1 provides the protocol for the MB2 reference point between the Group Communication Service


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647